07/06/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 06-0422


                                        PR 06-0422
                                                                               FILED
 IN THE MATTER OF THE PETITION OF LAEL
                                                                                JUL 0 6 2021
                                                                  ORDERBowen Greenwood
 D. ANDARA                                                                  Clerk of Supreme Court
                                                                               State of Montana




      Lael D. Andara has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination(MPRE)for purposes of Andara's
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission.
       Andara passed the MPRE in 2000 when seeking admission to the practice oflaw in
California, where Andara was admitted. Andara has also been admitted to the practice of
law in the District ofColumbia,the State ofNew York, and before the United States Patent
Bar. The petition states Andara has "practiced law without any ethical or disciplinary
issues in any jurisdiction where Iicensed or where admitted pro had vice." Good cause
appearing,
      IT IS HEREBY ORDERED that the petition of Lael D. Andara to waive the
three-year test requirement for the MPRE for purposes of Andara's current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this       -11`-clay of July, 2021.




                                                          Chief Justice


                                                                    e
,94   -,411L.